UNITED STATES SECURITIES AND EXCHANGE COMMISSION WASHINGTON, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number:811-22299 RENN GLOBAL ENTREPRENEURS FUND, INC. (Exact name of registrant as specified in charter) 8080 N. Central Expressway, Suite 210, Dallas, TX75206 (Address of principal executive offices) Russell Cleveland 8080 N. Central Expressway, Suite Dallas, TX 75206 (Name and address of agent for service) Registrant’s telephone number, including area code: (214) 891-8294 Date of fiscal year end:December 31 Date of reporting period:March 31, 2010 RENN Global Entrepreneurs Fund, Inc. Portfolio of Investments First Quarter Report March 31, 2010 (unaudited) SCHEDULE OF INVESTMENTS Unaffiliated Investments Shares or Principal Amount Company Cost Market Value CONVERTIBLE BONDS – 13.61% (8) Data Processing and Outsourced Services – 3.26% $ 569,000 Pipeline Data, Inc. 10% Maturity June 29, 2011 $ $ Internet Software and Services – 2.00% 500,000 iLinc Communications, Inc. 12% Maturity March 29, 2012 Oil and Gas Exploration and Production- 4.70% 1,000,000 PetroHunter Energy Corporation 8.5%Maturity November 5, 2012 Semi-Conductor – 3.65% 1,000,000 Dynamic Green Energy Limited 7% Maturity June 10, 2011 (1) Total Unaffiliated Convertible Bonds $ $ COMMON EQUITIES – 75.43% (4)(8) Advertising – 2.70% SearchMedia Holdings Ltd (4)(7) Alternative Carriers - 0.58% Geos Communications, Inc. (4) Application Software – 4.17% SinoHub, Inc.(4)( (7) Biotechnology – 4.21% 1,335,714 Hemobiotech (4) Business Process Outsourcing - 0.45% 18,349 Business Process Outsourcing, Ltd. (1) (4) Communications Equipment – 8.01% 200,000 COGO Group, Inc. (4) (7) Consumer Electronics – 0.91% 166,667 Aurasound, Inc. (4) Consumer Finance – 5.02% 953,333 Global Axcess Corporation (4) 2 RENN Global Entrepreneurs Fund, Inc. Portfolio of Investments First Quarter Report March 31, 2010 (unaudited) SCHEDULE OF INVESTMENTS Unaffiliated Investments (continued) Shares or Principal Amount Company Cost Market Value COMMON EQUITIES (continued) Diversified Commercial and Professional Services – 7.70% Murdoch Security & Investigations, Inc. (1) (4) $ $ Electronic Equipment and Instruments – 3.86% 58,500 Hollysys Automation Technologies Ltd (4) (7) Healthcare Equipment – 15.31% 427,500 Bovie Medical Corporation (4)(7) Healthcare Facilities – 4.58% 625,000 PHC, Inc.(4) Hotels, Resorts and Cruise Lines - 0.69% 100,000 Silverleaf Resorts, Inc.(4) Industrial Machinery – 5.37% 86,806 Duoyuan Digital Printing Technology (formerly Asian Financial)(4) Internet Software and Services– 2.42% 900,000 Points International, Ltd. (4) Oil and Gas Exploration and Production-0.16% 808,445 PetroHunter Energy Corporation (4) Packaged Food and Meats – 1.82% 53,125 SkyPeople Fruit Juice Inc. New (4) Paper Products – 5.87% 125,000 Orient Paper Inc. (3) (4) Pharmaceutical-1.60% 24,000 Skystar Bio-Pharmaceutical Company (4) Total Unaffiliated Common Equities $ $ MISCELLANEOUS SECURITIES – 0.89% (4)(8) Industrial Machinery – 0.46% 15,924 Warrants Duoyuan Digital Printing Technology (formerly Asian Financial)(4) (9) Consumer Electronics – 0.43% 166,667 Warrants Aurasound, Inc. (4)(10) Total Unaffiliated Miscellaneous Securities TOTAL UNAFFILIATED INVESTMENTS $ $ 3 RENN Global Entrepreneurs Fund, Inc. Portfolio of Investments First Quarter Report March 31, 2010 (unaudited) Based on cost for federal income tax purposes: Aggregate Gross Unrealized Appreciation of all Unaffiliated Securities Aggregate Gross Unrealized Depreciation of all Unaffiliated Securities Net Unrealized Appreciation/Depreciation of all Unaffiliated Securities Aggregate Cost of All Unaffiliated Securities for Income Tax Purposes SCHEDULE OF INVESTMENTS Affiliated Investments Shares or Principal Amount Company Cost Market Value OTHER SECURITIES – 0.70% (4)(8) CONVERTIBLE PREFERRED EQUITIES Business Process Outsourcing – 0.69% BPO Management Services, Inc. Preferred B (2)(4) $ $ Security Systems - 0.005% 93,750 Integrated Security Systems, Inc. Preferred D (2)(4)(13) Total Affiliated Other Securities COMMON EQUITIES – 8.78% (4)(8) Managed Healthcare – 2.24% 369,436 Access Plans Inc.(2)(4)(5) Security Systems – 6.32% 110,341,991 Integrated Security Systems, Inc.(2) (4)(12)(13) Systems Software – 0.22% CMSF Corp. (formerly CaminoSoft Corp.) (2)(4)(6)(13) Total Affiliated Common Equities MISCELLANEOUS SECURITIES – 0.003% (4)(8) Managed Healthcare – 0.003 % 2,334 Options to buy @ $0.85 Access Plans Inc. (2)(4)(12) 0 Total Affiliated Miscellaneous Securities 0 TOTAL AFFILIATED INVESTMENTS TOTAL UNAFFILIATED INVESTMENTS TOTAL INVESTMENTS $ OTHER ASSETS AND LIABILITIES TOTAL NET ASSETS $ 4 RENN Global Entrepreneurs Fund, Inc. First Quarter Report March 31, 2010 (unaudited)(continued) INFORMATION REGARDING AFFILIATED/RESTRICTED SECURITIES (2) % of Date(s) Cost at Cost at Fair Value Net Affiliated /Restricted Security Acquired 12/31/09 3/31/10 3/31/10 Assets Access Plans Inc. (2)(4)(5) 8/31/01 Common Equity to 3/31/10 2.24 % Options to buy @ $0.85 Access Plans Inc.(2)(4)(11) 4/1/09 0 0 469 BPO Management Services, Inc. 6/12/07 Preferred B Equity(2)(4) to 12/31/08 2,000,000 2,000,000 121,384 Total Affiliated /Restricted Securities 2.94% INFORMATION REGARDING CONTROLLED AFFILIATED/RESTRICTED SECURITIES (13) % of Date(s) Cost at Cost at Fair Value Net Controlled Affiliated /Restricted Security (13) Acquired 12/31/09 3/31/10 3/31/10 Assets CMSF Corp. (2)(4)(6)(13) 9/23/94 Common Equity to 3/31/10 $5,646,925 0.22% Integrated Security Systems, Inc. (2)(4)(13) Preferred D Equity 10/13/99 75,000 75,000 938 0.005 Integrated Security Systems, Inc. (2)(4)(12) (13) 12/31/96 Common Equity to 12/31/09 9,050,220 9,050,220 6.32 Total Controlled Affiliated /Restricted Securities 6.54% Securities in a privately owned company. Affiliated securities due to the Fund’s having a director on issuer’s board and/or number of shares owned by the Fund. Orient Paper is exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. The purchase date, the date the price was agreed on and the right to acquire the securities for a cost of $300,000 was 10-6-2009, on which date the carrying value was 29.1%.At March 31, 2010 Orient Paper was the only unaffiliated restricted security.At March 31, 2010 these securities were carried at 100% of the fair value which was $1,024,748, representing 5.87% of net assets. Non-Income-Producing. Purchased 10,000 shares of Access Plans Inc. common in the open market at a cost of $11,318. Purchased 217,464 shares of CMSF common at a cost of $2,175.Security exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers.At March 31, 2010 the aggregate value of the restricted securities was $2,954, representing 0.22% of net assets.These shares were purchased in numerous transactions between April 10, 2009 and March 10, 2010.These shares have discounts ranging from 0% to 16.3%. These securities or a portion of these securities are pledged as collateral against margin loan. Percentage is calculated as a percentage of net assets. These warrants represent the ability to purchase 15,924 shares of common stock of Duoyuan Digital Printing Technology at $5.76 per share.These warrants expire on 6/30/2013. These warrants represent the ability to purchase 166,667 shares of common stock of Aurasound, Inc. at $0.50 per share.These warrants expire on 6/7/2014. (11) These options represent the ability to purchase 2,234 shares of common stock of Access Plans Inc. at $0.85 per shares.These options were issued as compensation to Russell Cleveland for service as a Director of Access Plans Inc., Mr. Cleveland has assigned the options to RENN Global Entrepreneurs Fund, Inc. and disclaims any beneficial ownership.These options expire 3 months after Mr. Cleveland’s resignation from the Board of Directors of Access Plans Inc. (12) Integrated Security Systems, Inc. issued 150,000 shares of common stock as payment in kind for compensation of $3,375 to Russell Cleveland for service as a Director of Integrated Security Systems, Inc. Mr. Cleveland has assigned the shares to RENN Global Entrepreneurs Fund, Inc. and disclaims any beneficial ownership.These securities are exempt from registration under Rule 144A of the Securities Act of 1933.Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers.At March 31, 2010 the aggregate value of these restricted securities was $1,500, representing 0.008% of net assets. (13) Controlled due to the number of shares owned by the Fund. FINANCIAL ACCOUNTING STANDARDS NO. 157 March 31, 2010 (unaudited) Fair Value Measurements The Fund adopted Financial Accounting Standards Board (“FASB”) Statement of Financial Accounting Standards No. 157, Fair Value Measurements (“FAS 157”), effectiveAugust 1, 2008.In accordance with FAS 157, fair value is defined as the price that the Fund would receive to sell an asset or pay to transfer a liability in an orderly transaction between market participants at the measurement date.FAS 157 also established a framework for measuring fair value, and a three-level hierarchy for fair value measurements based upon the transparency of inputs to the valuation of an assets or liability.Inputs may be observable or unobservable and refer broadly to the assumptions that market participants would use in pricing the asset or liability.Observable inputs reflect the assumptions market participants would use in pricing the asset or liability based on market data obtained from sources independent of the Fund.Unobservable inputs reflect the Fund’s own assumptions about the assumptions that market participants would use in pricing the asset or liability developed based on the best information available in the circumstances.Each investment is assigned a level based upon the observability of the inputs which are significant to the overall valuation.The three-tier hierarchy of inputs is summarized below. Level 1 -quoted prices in active markets for identical investments Level 2 -other significant observable inputs (including quoted prices for similar investments, interest rates, prepayment speeds, credit risk, etc.) Level 3 -significant unobservable inputs (including the Fund’s own assumptions in determining the fair value of investments) The following table shows a summary of investments measured at fair value on a recurring basis classified under the appropriate level of fair value hierarchy as of March 31, 2010: March 31, 2010 Quoted Prices in Active Markets for Identical Assets (Level 1) $11,083,639 Significant Other Observable Inputs (Level 2) $3,931,411 Significant Unobservable Inputs (Level 3) $2,339,384 Total Investments $17,354,434 5 The following is a reconciliation of assets in which significant unobservable inputs (Level 3) were used in determining fair value: Level 3 Beginning balance – December 31, 2009 Market Action/Additional Purchase Ending Balance – March 31, 2010 ITEM 2.CONTROLS AND PROCEDURES. (a)The registrant’s principal executive officer and principal financial officer have concluded that the registrant’s disclosure controls and procedures (as defined in Rule 30-13(c) under the Investment Company Act of 1940, as amended) are effective at the reasonable assurance level based on their evaluation of these controls and procedures as of a date within 90 days of the filing date of this document. (b)There were no significant changes in the registrant’s internal control over financial reporting that could significantly affect these controls subsequent to the date of their evaluation, including any corrective actions with regard to significant deficiencies and material weaknesses. ITEM 3.EXHIBITS. The following exhibits are attached to this Form N-Q: EXHIBIT NO. DESCRIPTION OF EXHIBIT 1 (a) (1) Certification of Principal Executive Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 1 (a) (2) Certification of Principal Financial Officer Pursuant to Section 302 of the Sarbanes-Oxley Act of 2002 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, the registrant has duly caused this report to be signed on its behalf by the undersigned, thereunto duly authorized. (Registrant):RENN Global Entrepreneurs Fund, Inc. By: /s/ RussellCleveland Russell Cleveland Chief Executive Officer and President Date: May 20, 2010 Pursuant to the requirements of the Securities Exchange Act of 1934 and the Investment Company Act of 1940, this report has been signed below by the following persons on behalf of the registrant and in the capacities and on the dates indicated. By: /s/ Russell Cleveland Russell Cleveland Chief Executive Officer and President Date: May 20, 2010 By: /s/ Barbe Butschek Barbe Butschek Chief Financial Officer Date: May 20, 2010 6
